Citation Nr: 1614955	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction is with the RO in Indianapolis, Indiana.
The Veteran submitted additional evidence within one year and the RO confirmed and continued the denial by way of decisions in November and December of 2010.  See 38 C.F.R. § 3.156(b).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
 
The Board finds that a remand is necessary in this case for further development.  First, during his September 2015 hearing, the Veteran clarified that his claim was broader than that of entitlement to service connection as a result of exposure to herbicides alone.  He then offered testimony that his current Parkinson's disease was caused by exposure to herbicides, pesticides, insecticides, contaminated groundwater, jet fuel spills, and toxic chemicals, to include trichloroethylene, while stationed at Mountain Home Air Force Base.  He also testified that Mountain Home Air Force Base has been designated a Superfund cleanup site as a result of the presence of toxic chemicals.  Review of the record also shows that the Veteran has submitted numerous medical articles regarding a possible relationship between pesticides and Parkinson's disease in support of his claim.  The Board notes that the Veteran has not been afforded a VA examination or opinion with respect to this claim.  Based on the current diagnosis of Parkinson's disease, the documentation of the Veteran's presence at Mountain Home Air Force Base while in service, and the medical studies and lay testimony submitted by the Veteran indicating a relationship between various chemicals and toxins and Parkinson's disease, the Board concludes that remand is required for a VA opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Second, the Board notes that the Veteran had previously requested that the AOJ obtain updated physical therapy records from St. Joseph's Hospital.  However, records from St. Joseph's Hospital were not requested or associated with the claims file.  

Third, the Veteran submitted documentation indicating that he applied for Social Security Administration disability benefits, however, the records considered by that agency have not been obtained.
 
Finally, as the Veteran's claim is being remanded, the AOJ should note that the Veteran had also previously stated that he was exposed to herbicides, including Agent Orange, while stationed at Mountain Home Air Force Base, as a result of exposure to fighter jets returning from Vietnam.  Since the AOJ last adjudicated the Veteran's claim, 38 C.F.R. § 3.307 was revised to address such exposure.  As the claim is being remanded for further development, the Board finds that the AOJ should include notice of the newly revised 38 C.F.R. § 3.307, to include 38 C.F.R. § 3.307(a)(6)(v) in the supplemental statement of the case.  In addition, the Veteran's service personnel records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide or authorize the release of any non-VA treatment records pertaining to Parkinson's disease, to include physical therapy performed at St. Joseph's Hospital.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  Obtain from the Social Security Administration copies of the records, including medical records, considered in connection with the Veteran's claim for disability benefits.

3.  Request the Veteran's complete service personnel folder.

4.  Request verification of exposure to herbicides while the Veteran was stationed at Mountain Home Air Force Base.  See M21-1, IV.ii.1.H.7.a.3-5 (request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed and if such is not verified send a request to the JSRRC for verification of exposure to herbicides) and statements from the Veteran dated in April 2010 and October 2010.  

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any Parkinson's disease that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Parkinson's disease is causally or etiologically related to the Veteran's military service, to include any reported exposure to contaminants or toxic chemicals while stationed at Mountain Home Air Force Base, including pesticides, insecticides, contaminated groundwater, jet fuel spills, and toxic chemicals, to include trichloroethylene.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the electronic claims file, must be made available to the examiner for review. 

6.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which includes notice of the newly revised 38 C.F.R. § 3.307(a)(6)(v), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




